BAUM, Chief Judge
(concurring in part and dissenting in part):
I concur with Judge Wiese as to Assignment of Errors V and VI. I also join in affirming appellant’s conviction of a drunk and disorderly specification. The other four assignments all bear on the three indecent assault offenses which I would not affirm. Given the action I would take with respect to these offenses, the other assignments would be mooted and not addressed.
Pursuant to Article 66, UCMJ, this Court may affirm findings of guilty only after determining them to be correct in law and fact. In meeting that responsibility, we may weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses. In so doing, we must be convinced of guilt beyond a reasonable doubt in order to affirm a conviction. U.S. v. Turner, 25 M.J. 324 (CMA1987). After applying those principles to this record, I am unable to conclude that the indecent assault findings are correct in fact, because I am not convinced beyond a reasonable doubt that appellant’s actions lacked consent.
Unquestionably, the specific acts found by the court did occur. They are supported by the testimony of both appellant and the complainant. It is another matter, however, with regard to lack of consent, a necessary component of indecent assault. See Manual for Courts-Martial (MCM) 1995, Part IV, Paras. 54e(l)(a) & 63c. ' Appellant testified that the complainant was a consenting partner to his sexual advances; she says otherwise, that his acts were forcibly committed against her will. To me, her testimony in this regard is neither persuasive nor consistent with her conduct over the course of the day in question or for the weekend that followed.
She spent approximately eight hours with appellant during the day and evening on Friday and was observed by one witness at one point provocatively rubbing appellant’s foot and leg with her foot. Upon her return to the station that evening, she registered no complaints with anyone. She saw appellant the next day and gave no sign that anything untoward had happened and on Monday, when her .Chief asked about her car-shopping trip to New Orleans on Friday with appellant, she gave no hint that anything wrong had occurred. Instead, she misrepresented to him that she had indeed found a car to purchase and that appellant was going to take her to pick it up. Her actions do not strike me as those of a person who had been assaulted that Friday evening by appellant.
*704The court members also had trouble with the complainant’s testimony, as reflected by their acquittals of the attempted rape and sodomy offenses. Ultimately they found appellant guilty of the lesser included offenses of indecent assault. I have difficulty reconciling their various findings with the portions of her testimony that they clearly rejected and the parts that they apparently believed. For example, in acquitting appellant of a sodomy offense, which she said took place in a car appellant was driving, the members obviously did not believe the complainant’s testimony that appellant, while driving, physically forced her to perform an act of fellatio on him. I, too, find that testimony implausible. For me, it also had a negative influence on the credibility of her remaining testimony. It apparently did not have the same effect on the court members, however, despite their outright rejection of her account of this particular offense.
In finding that the complainant had been assaulted, the members may have believed she was particularly vulnerable to intimidation as a newly arrived junior member of the unit, possibly unable to stand up to the overtures of a petty officer. My conclusion differs. Although the alleged victim was a new member of the command, having reported directly from recruit training, she was not a young, inexperienced recruit. This was a 27-year old, married, former Army supply clerk who had served three years in the Army before joining the Coast Guard. As brought out at trial, on at least two other occasions she had shown no reluctance in making her will known and prevailing over male figures of authority.
At the time she enlisted in the Army, she successfully filed a complaint against her recruiter for uninvited sexual advances, and prior to the instant trial, she had no hesitation in standing her ground and terminating an examination by a defense psychiatrist, who testified that this was the first time he had experienced such assertiveness from someone he was examining. I find her strength of will, as demonstrated by these actions alone, to be inconsistent with the description of a kind of helplessness on the night in question. The evidence of record just does not convince me beyond a reasonable doubt that appellant’s actions were committed without consent.
Having said that, I am left with the question whether appellant’s actions nevertheless amount to the lesser included offense of indecent acts with another in violation of Article 134, UCMJ. See MCM 1995, Part IV, Paras. 63d(2) & 90. That offense -does not require lack of consent because the assault element is not included. Otherwise, the remaining elements of indecent assault constitute the offense of indecent acts with another, if, in fact, the consensual acts were indecent.
The acts found by the court were that appellant put his hands on the complainant’s breast, on her legs, and into her underwear with the intent to gratify his sexual desire and he touched her body with his penis. Acts such as these between a man and a woman who are adults are not specifically proscribed by the Uniform Code of Military Justice, if the acts are consensual. Under such circumstances, in a private setting they would not be considered indecent, normally. The presence of some other factor would be required to make them so. In that regard, the following quote from U.S. v. Strode, 43 M.J. 29, 31-32 (1995), presents such a factor:
Again, in United States v. Stocks, 35 M.J. 366 (CMA 1992), we had occasion to consider under what circumstances sexual acts not otherwise specifically proscribed by the Uniform Code of Military Justice might constitute “indecent acts” founded upon the general article, Article 134. There, we concluded that acts amounting to “mere foreplay” do not constitute indecent acts if the resulting sexual intercourse in and of itself would not constitute an unlawful act. However, we were quick to qualify the opinion by reminding bench and bar that this holding was “logically and legally distinguishable from a situation in which the ultimate act of sexual copulation that would follow such foreplay is specifically proscribed in Article 120(b) or 125 of the Code.” 35 M.J. at 367 (citations omitted).
While sexual intercourse in this case would not have violated either Article 120(b) or 125, UCMJ, I question whether the concept in *705Strode and Stocks was intended to be limited solely to offenses in violation of those Articles. Logically, it seems to me that foreplay leading to any unlawful sex act should constitute an indecent act offense. If so, the acts in this case were indecent because both parties were married to other persons and their sexual intercourse would have been adultery in violation of Article 134, UCMJ. By appellant’s own testimony, his actions were committed as a preliminary to such intercourse. All other elements having been satisfied, I would apply the foregoing rationale and affirm what I see as the lesser included offenses of indecent acts with another in violation of Article 134, UCMJ. I would set aside the indecent assault convictions, affirm the lesser included offenses, and reassess the sentence that was approved below.